﻿Let me
express my country's delight in having Mr. Jan Kavan
preside over this fifty-seventh session of the General
Assembly. Antigua and Barbuda owes much to the
Czech Republic and the adherents of the religious ideas
of Jan Hus, the Moravians, who arrived in Antigua in
the mid-eighteenth century and administered to the
slaves in a manner uncommon at that time. With
humanity and audacity they provided education to
chattel servants, which was certainly one of the
foundations that led to the development of a sturdy,
progressive, and optimistic people, who this year
celebrate the twenty-first anniversary of successful
independence.
Let me also pay tribute to Mr. Kavan's
predecessor, His Excellency Han Seung-soo, who
guided the fifty-sixth session through a perilous period,
yet found time to formulate positions to streamline our
work and enhance the functions of the President. I wish
additionally to welcome Switzerland into this body; we
are mindful of the contributions it has made to our
endeavours over the many years that we wished that it
would become formally incorporated.
On 18 June 2001 Antigua and Barbuda ratified
the Rome Statute for the International Criminal Court
and was most pleased when on 11 April 2002 ten States
simultaneously deposited instruments of ratification,
which brought the number of States that had ratified
the Statute to 66, six more than was required to bring it
into force. The reality is that this has been achieved at
a remarkably swift pace, demonstrating that the
Governments and peoples of the globe recognized the
need for the existence of such a body. My own country
followed the process of development closely and
participated in many conferences, seminars and
preparatory commissions on the subject.
The adoption of the Statute manifested a
revolution in legal and moral attitudes toward some of
the worst crimes on earth. Whereas many developing
States have suffered under the hard yoke of
globalization, the International Criminal Court, with its
principles of justice and the rule of law in international
affairs represents a plus for the globalization process.
Nonetheless, much work remains to be done in
obtaining worldwide ratification of the Rome Statute,
ensuring that the Court will have the appropriate
mechanisms in place to begin functioning as early as
possible and disseminating information to stakeholders
at the national and international levels about the ICC,
the Rome Statute and its supporting documents.
The fears of some States concerning the operation
of the Court when it is effectuated next year must be
overcome. The Statute has sufficient checks and
balances to allay all fears, and we remain convinced
that the ICC will be a legitimate judicial institution to
adequately judge individuals for war crimes, genocide
and crimes against humanity. We reiterate our
conviction that this can be done while guaranteeing
States their rights, as they are protected from any
interference by the Court if they pursue such crimes at
the national level, and that the prosecutor's
autonomous power is accompanied by guarantees
against using the Court for specious or politically
motivated endeavours.
Although we are thrilled at the pace of
development with regard to the Court, if we look closer
it reveals the peripheral influence of Caribbean States.
27

It was Trinidad and Tobago that revived the idea of the
ICC 41 years after the idea was first discussed. But the
specific concerns that Trinidad and Tobago and other
Caribbean States advanced as reasons for creating the
ICC have been put on the back burner. We had pleaded
for a court that would try, and sentence, those involved
in the trans-shipment of narcotics, in carrying out acts
of terrorism and in committing marine violations,
including those in our territorial waters. I am sure that
it is not lost on members that in 1989 we were
emphasizing the need for the proposed court to try
terrorists. The Court is an acknowledgement of that. It
emphasizes genocide, crimes against humanity and war
crimes — and we support this. Yet we remain akin to
Ralph Ellison's “invisible man”.
During the previous session, there were three
major meetings on what can broadly be classified as
financing for development. At Doha, 142 countries
agreed to launch the next round of World Trade
Organization negotiations. Once again developing
countries, particularly those with monocultures, found
themselves stymied with regard to getting favourable
terms for their agricultural products, but were
successful in convincing developed countries that it
was acceptable to override patents to stem public
health crises such as HIV/AIDS. Developed nations
feared that that would diminish the effectiveness of the
Agreement on Trade-Related Aspects of Intellectual
Property Rights and discourage pharmaceutical
research, but proponents of the change argued forcibly
from the humanitarian perspective.
Delegates from the developing countries left the
conference hoping to get better results at Monterrey —
a Conference whose title specifically referred to
financing for development. Unfortunately, most
decisions were made before the statements of the well-
prepared delegates from both developed and
developing countries could be structurally evaluated.
At Monterrey, there were repeated references by
both developed and developing countries to the fact
that half of the world's population lived on less than $2
a day. But to any objective observer, it was never clear
from the pronouncements of the dominant countries
whether they could best help by significantly
increasing foreign aid or by more concretely targeting
their assistance to make it more effective. Many of the
developing countries kept signalling that both measures
were necessary and should be undertaken.
It appeared that women were particularly
disappointed with the Conference. The Executive
Director of the United Nations Development Fund for
Women, Noeleen Heyzer, declared, “you cannot talk
about halving poverty without looking at the
feminization of poverty”. Heyzer was critical of the
fact that the Conference was working with static
poverty statistics. A member of her staff pointed out
that new ways of financing development had to
consider protecting domestic industries while preparing
women to take advantage of new opportunities.
Ms. Heyzer stated that the meeting should have
considered institutional and legal barriers to women's
advancement, such as banking systems that did not
lend to women, and customary laws which prevented
female ownership of land.
In reality, not only aid, but a complete
overhauling of the present unidimensional focus of
globalization should have come out of Monterrey. The
goals — halving the proportion of people living on less
than $1 a day by 2015, accelerating the process of
providing access by individuals to clean water, and
ensuring gender equity, particularly with regard to
education — cannot be considered to have been
adequately dealt with by simply stating that aid from
the developed world would increase from $50 billion to
$100 billion.
In addition, it must be recalled that only one third
of the $50 billion is spent in poor countries, while the
level of aid and the conditionalities attached to it
makes it difficult to spend the rest effectively. The
stringent conditions set by donors also have an impact
on the sovereignty of developing nations. Thus,
jumping from $50 billion to $100 billion without
revamping existing measures of disbursal and
implementation will not have the desired effect.
Fortunately, the developing countries, through
their perseverance, were able to receive greater
consideration in Johannesburg. The recent World
Summit on Sustainable Development represents the
strongest effort by the international community to
promote sustainable development through the adoption,
as set out in the Summit's Plan of Implementation, of
significant and concrete commitments to improve the
lives of people living in poverty and to reverse the
continuing degradation of the global environment.
As a small developing State, my country sought
to contribute to the overriding theme of the Summit:
28

the promotion of action. In this respect, we commend
the Summit for the major progress made in addressing
some of the most pressing concerns of small island
developing States, namely, poverty and the
environment, and welcome the commitments to
increase access to clean water and proper sanitation
and to energy services; to improve health conditions
and agriculture, particularly in dry lands; and to better
protect the world's biodiversity and ecosystems.
However the Summit's failure to agree on a target date
for increasing the use of renewable energy was a major
disappointment to all small island developing States.
The true test of the Summit's success will be in
the follow-up actions at all levels. While in and of
itself the Summit generated a sense of urgency,
commitments for action, and partnerships to achieve
measurable results, concerted activity must be
undertaken. Antigua and Barbuda therefore calls on all
actors to honour their commitments and undertake the
necessary actions to fight poverty and protect the
environment through the implementation of the
internationally agreed development goals, including
those contained in the General Assembly's Millennium
Declaration and Agenda 21, adopted in Rio de Janeiro
in 1992. This will require a significant increase in
financial resources, as elaborated in the Monterrey
Consensus.
Antigua and Barbuda has every intention of
adhering to the time allotment, but must of necessity
touch on a few other issues. Unfortunately, we must
recall the threat of terrorism. We have been working
diligently to fulfil the United Nations requirements in
that respect. We must, however, move ahead and plan
for the future positively. We welcome the New
Partnership for Africa's Development and are eagerly
awaiting the entry of East Timor into this body.
While welcoming East Timor, we must again
express our deep dissatisfaction that a referendum has
not been held in the Western Sahara. The question of
the Western Sahara involves the right of self-
determination, a fundamental principle of the United
Nations. As long as the conflict remains, the regional
security in a significant part of the Maghreb will
remain at risk. Clearly, the success or failure of the
United Nations will enhance or compromise the
credibility of the current international system.
A small developing State, such as Antigua and
Barbuda, cannot deliver a statement at the United
Nations General Assembly without mentioning the
imperfections of globalization and calling again for
meaningful remedies. When we consider the present
thrust toward globalization, we once again see our lack
of significance in the global scheme of operations.
Clearly, globalization leads to the reduction of the
sovereignty of States, with the weakest and the
smallest being the biggest losers. Sadly lacking in the
arguments for globalization is mention of the need to
give consideration to the pace, direction and content of
liberalization. We must bear in mind the different
levels of development and the need to build up national
capabilities. There is much insistence on free trade for
the developing world and yet exemptions from free
trade are claimed for the industrialized countries.
Protective devices are built in for farmers in the
dominant economies. These include subsidies,
guaranteed markets, payments not to produce beyond a
certain level in order to maintain means of processing,
and all of this is done under the most stringent of
guidelines.
On the other hand, when former colonial
countries provide preferences to their previous colonies
for investments, challenges are mounted through the
World Trade Organization by multinational enterprises.
All this is done with the clear knowledge that in
modern times there has never been free trade.
Recently, the envoy of a very large country,
seeking the support of Antigua and Barbuda for his
candidature to a major international committee, praised
our twin-island state for its prominence, rationality and
objectivity in international affairs. He went on to state
that small States are generally more objective in
recognizing which countries ought to have positions on
major international bodies. This is, in his view, due to
the fact that small States can consider issues without
having to take into consideration the pressures from
large armies and the need to maintain international
prominence. Consequently, small States view issues
from the perspective of how policies affect the entire
globe, of how there can be improvements for all
people, and of what the consequences of certain actions
will be.
It was an exchange that sobered and uplifted me
for an entire week. Yes, small States can contribute
much and have a significant role to play in the United
Nations. But we need to be looked at and to be listened
to. We have much to contribute. We will continue to
29

speak out, to speak up, to advocate, to plead and
entreat. We urge that we be fully recognized, for we are
positive, compassionate and forward-looking.
I end by offering to you the motto of my country:
“Each endeavouring: all achieving.”